Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 11, 14-16  and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al. (US 20080167426) as evidenced by Nakamata (US 20170240744) and Nakayama et al. (US 5637179) and Leslie (US 20190144567) and Husemann et al. (US 20160200947).
           Comparative example 4 of Kim discloses a composition containing 3 different styrene acrylonitrile copolymers a,b and c, each of which can be said to read on at least applicants conjugated diene based copolymer “first copolymer” and containing a branched styrene acrylonitrile copolymer d as in applicants “third copolymer” and a styrene acrylonitrile copolymer f containing 50 parts of phenyl maleimide per 100 parts of 80/20 SAN as in applicants “second copolymer”. Note in this regard Nakamata et al. 

           Note Nakayama et al. (US 5637179) at the paragraph bridging columns 3 and 4 where the Tg of acrylonitrile is 125 degrees centigrade and note Leslie at paragraph 227 where the Tg of styrene is disclosed to be 100. Using the Fox equation (see paragraph 46 of Husemann), a Tg of the non-graft portion of the styrene acrylonitrile polymer of paragraph 53  of Kim (Kims’, component b) would be calculated as 104 degrees centigrade as in claims 14 and 15. Note Table 2 of Kim where the copolymer b as in applicant’s fourth copolymer is present at a level of 7%.

(s) 1-3, 7, 10-13 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cheil Industries (KR 10-071754800).
           The patent starting in the sixth paragraph on page 10 of the 13 page document discloses a composition containing copolymers A, B, C, and D encompassed by applicants first, second, third and second polymers respectively. Note in this regard that patentee’s component B is an acrylonitrile/alpha methyl styrene copolymer as is the material used in applicant’s specification as component B and thus presumably inherently possessing applicants’ Tg. Regarding applicants “branched degree” characteristic, the branched polymer of the patent is disclosed to be responsible for good extensional viscosity and thus good blow molding. Note in this regard page 4, line 1-6 discussing the importance of extensional viscosity and effective blow molding and note the discussion of comparative example 4 having the lowest amount of the branched copolymer in the second to last paragraph of the article. Note paragraph 59 of applicants published specification disclosing the importance of branching degree and the ability to blow mold including blow molding a spoiler (note the third paragraph under Background Art on page 3 of the Korean patent for formation of a spoiler as in claim 19). Hence since blow molding can be effectively performed in the reference it would reasonably appear that applicants and patentees branching degrees are inherently the same. Regarding claim 3 note that component c as in applicants’ third copolymer has a 28:72 ratio of acrylonitrile. Regarding claim 7 note that the particle size of patent copolymer A is .3 microns. Regarding claim 10, patent component B is an acrylonitrile alpha methyl styrene copolymer as is the second copolymer of applicants’ specification and identical Tg’s are therefore assumed inherent. Note also use of 72 parts of alpha .
Claims 1-3, 7, 10-13 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheil Industries (KR 10-071754800).

           Claim(s) 1-3, 7, 10-13 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cheil Industries (KR 10-071754800) in view of Gomibuchi et al.  (US 20130280468).
           Applicants may not agree that the branching degree of the claims is inherently disclosed by Cheil Industries. However, paragraph 67-68 of Gomibuchi discloses that the branching degree of a styrene acrylonitrile copolymer should be as much as 2.5 at paragraphs 67 and 68 for good blow molding. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the styrene acrylonitrile copolymer of Cheil Industries in a form having a branching degree of as much as 2.5 as taught by Gomibuchi in order to improve blow molding absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

4-27-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765